Case 1:19-cv-22588-DPG Document 31 Entered on FLSD Docket 06/16/2020 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       Case No. 19-22588-CIV-GAYLES/OTAZO-REYES

  ROBERT SARHAN and
  ANABELLA SOURY a/k/a
  ANABELLA SARHAN,

         Plaintiffs,

  v.

  H&H INVESTORS, INC.,
  a Florida Corporation,

        Defendant.
  ______________________________________________/

                            REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon the following submissions:

         1. Defendant H&H Investors, Inc.’s (hereafter, “Defendant”) Bill of Costs (hereafter,
            “Bill of Costs”) [D.E. 17].

         2. Defendant’s Motion for Attorney’s Fees and Double Costs Pursuant to Appellate Order
            (hereafter, “Motion for Fees and Costs”) [D.E. 18].

  These matters were referred to the undersigned pursuant to 28 U.S.C. § 636 by the Honorable

  Darrin P. Gayles, United States District Judge [D.E. 28, 29]. For the reasons stated below, the

  undersigned respectfully recommends that Defendant’s Motion for Fees and Costs be GRANTED.

                       PROCEDURAL AND FACTUAL BACKGROUND

         On June 21, 2019, Plaintiffs Robert Sarhan and Anabella Soury (together, “Plaintiffs”)

  commenced this action seeking relief from a Florida state court judgment of foreclosure on

  Plaintiffs’ residence (hereafter, “Judgment of Foreclosure”). See generally Emergency Complaint

  [D.E. 1]. On June 24, 2019, the Court dismissed this action without prejudice finding that: (1)

  Plaintiffs’ claims were frivolous; and (2) the Court was without subject-matter jurisdiction
Case 1:19-cv-22588-DPG Document 31 Entered on FLSD Docket 06/16/2020 Page 2 of 7




  pursuant to the Rooker-Feldman doctrine because Defendant’s purpose in filing this action was to

  nullify the Judgment of Foreclosure. See Paperless Order [D.E. 5]. On July 7, 2019, Plaintiffs

  filed a Notice of Appeal from this Court’s dismissal order (hereafter, “Federal Court Appeal”) and

  a Notice of Appeal from the Judgment of Foreclosure in Florida state court (hereafter, “State Court

  Appeal”). See Notice of Appeal [D.E. 8]; Ex. B. to Defendant’s Reply to Motion for Attorneys’

  Fees and Costs (hereafter, “Reply”) [D.E. 30-2 at 1-9].

          On January 9, 2020, the Eleventh Circuit Court of Appeals (“Eleventh Circuit”) affirmed

  the Court’s dismissal of this action and awarded Defendant sanctions in the form of “double costs

  and reasonable attorneys’ fees related to [the] appeal” pursuant to Rule 38 of the Federal Rules of

  Appellate Procedure (hereafter, “F.R.A.P 38”) due to Plaintiffs’ “unabashed abuse of the legal

  system.” See Ex. C. to Motion for Fees and Costs [D.E. 18-3 at 3-6]. 1 The Eleventh Circuit then

  remanded with instructions for this Court to “determine costs and reasonable attorneys’ fees related

  to [Plaintiffs’] frivolous appeal[,]” and further instructed that Plaintiffs and their counsel, Arthur

  J. Morburger (“Mr. Morburger”), be made jointly and severally liable for the sanctions imposed

  by the Court. Id. at 6.

          On March 19, 2020, Defendant filed its Motion for Fees and Costs seeking $8,150.00 in

  attorneys’ fees and $1,134.86 in straight taxable costs related to the Federal Court Appeal. See

  Motion for Fees and Costs [D.E. 18 at 2-3]. In support of its Motion for Fees and Costs, Defendant

  attached an invoice (hereafter, “Invoice No. 16850”) as an exhibit, which detailed the following in

  connection with the Federal Court Appeal: the number of hours expended by each timekeeper; the




  1
    F.R.A.P. 38 states: “If a court of appeals determines that an appeal is frivolous, it may, after a separately
  filed motion or notice from the court and reasonable opportunity to respond, award just damages and single
  or double costs to the appellee.” Fed. R. App. P. 38.
                                                        2
Case 1:19-cv-22588-DPG Document 31 Entered on FLSD Docket 06/16/2020 Page 3 of 7




  tasks performed during those hours; and the costs incurred. See Invoice No. 16850 [D.E. 18-4 &

  5].

                                           DISCUSSION

         1. Entitlement to Attorneys’ Fees and Costs

         Based on the Eleventh Circuit’s ruling, there is no dispute that Defendant is entitled to an

  award of reasonable attorneys’ fees and double costs related to the Federal Court Appeal.

         2. Calculation of Attorneys’ Fees

         Defendant’s fee request is composed of the following items:

                            Timekeeper                  Hours       Rate   Total ($)
                                                                  ($/hour)
               Raul Gastesi, Esq. (“Mr. Gastesi”)          4.4      400.00 1,760.00
               Ruth Acevedo, Esq. (“Ms. Acevedo”)         21.3      300.00 6,390.00
               Requested Total                            25.7             8,150.00

  See Motion for Fees and Costs [D.E. 18 at 2-4].

          “The proper method for determining attorney’s fees is to multiply a reasonable hourly rate

  by a reasonable number of hours expended.” Sawicki v. Anauel Catering Corp., No. 17-CV-

  22402, 2017 WL 7796308, at *2 (S.D. Fla. 2017) (citing Gray v. Lockheed Aeronautical Sys. Co.,

  125 F.3d 1387, 1389 (11th Cir. 1997)). “The fee applicant bears the burden of establishing

  entitlement to the award and documenting the appropriate hours and hourly rates.” Parness v.

  Piazza Benvenuto Ristorante, Pizzeria & Mkt., Inc., No. 08-CV-61604, 2009 WL 1117362, at *1

  (S.D. Fla. 2009) (citing Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)). However, “[t]he court .

  . . is itself an expert on the question and may consider its own knowledge and experience

  concerning reasonable and proper fees and may form an independent judgment either with or

  without the aid of witnesses as to value.” Norman v. Hous. Auth. of City of Montgomery, 836

  F.2d 1292, 1303 (11th Cir. 1988) (quoting Campbell v. Green, 112 F.2d 143, 144 (5th Cir. 1940).


                                                    3
Case 1:19-cv-22588-DPG Document 31 Entered on FLSD Docket 06/16/2020 Page 4 of 7




         Here, Plaintiffs do not challenge the timekeepers’ respective hourly rates nor the hours

  expended by them. See Response to Motion for Attorneys’ Fees and Costs (hereafter, “Response”)

  [D.E. 26 at 2]. Rather, Plaintiffs raise the following objections to the fee award sought by

  Defendant.

         Plaintiffs first argue that Invoice No. 16850 contains “charges improperly listed for ‘RG’

  and ‘RA’ without any further identification” and that “no fees can be awarded for a non-lawyer or

  an attorney not admitted to practice in the Eleventh Circuit[.]” Id. However, as explained by

  Defendant, the references to “RG” and “RA” are obviously to Mr. Gastesi and Ms. Acevedo,

  respectively, its two attorneys in the Federal Court Appeal.         See Reply [D.E. 30 ¶ 13].

  Accordingly, the undersigned finds that this objection is wholly without merit.

         Plaintiffs next argue that the Motion for Fees and Costs fails to comply with Southern

  District of Florida Local Rule 7.3(a)(4), which requires that a motion for an award of attorneys’

  fees “disclose the terms of any applicable fee agreement.” See Response [D.E. 26 at 2]; S.D. Fla.

  L. R. 7.3(a)(4) (emphasis added). However, Defendant had already explained in the Motion for

  Fees and Costs that there was no formal written fee agreement between it and Mr. Gastesi because

  Mr. Gastesi has represented Defendant in legal matters related to Plaintiffs for seven years and,

  given their longstanding relationship, Defendant and Mr. Gastesi “came to an understanding with

  regard to the federal court matters that fees and costs would be agreed to after . . . [Plaintiffs’]

  seemingly endless barrage of frivolous appeals and other similar filings came to an end.” See

  Motion for Fees and Costs [D.E. 18 ¶¶ 14-16]. Thus, there was no “applicable” fee agreement to

  be disclosed. Accordingly, the undersigned also finds that this objection is wholly without merit.

         Lastly, Plaintiffs argue that Invoice No. 16850 was not sworn to, and, as a result, the tasks

  detailed therein were not verified as required by Southern District of Florida Local Rule 7.3(a)(7).



                                                   4
Case 1:19-cv-22588-DPG Document 31 Entered on FLSD Docket 06/16/2020 Page 5 of 7




  See Response [D.E. 26 at 2]. Plaintiffs’ argument misreads the Local Rule, which requires that a

  “motion for an award of attorneys’ fees and/or non-taxable expenses and costs arising from the

  entry of a final judgment” be verified. See S. D. Fla. L. R. 7.3(a)(7). Here, Defendant complied

  with this requirement by submitting a verified Motion for Fees and Costs. See Motion for Fees

  and Costs [D.E. 18 at 4]. Therefore, the undersigned finds that this final objection is also wholly

  without merit.

         Having addressed Plaintiffs’ objections, the undersigned turns to the fee amount sought,

  which Plaintiffs did not challenge. Based on the undersigned’s own experience, the undersigned

  concludes that the hourly rates and the hours expended by each timekeeper are reasonable and

  appropriate.     Norman, 836 F.2d at 1303.       Accordingly, the undersigned recommends that

  Defendant be awarded $8,150.00 in attorneys’ fees.

         3. Taxable Costs

         Defendant’s straight costs request is as follows:

                                           Items                                  Amount
                                                                                    ($)
       Transcript of Florida state court proceedings which took place on June 17,  629.50
       2019 (hereafter, “June 17 Transcript”)
       Transcript of Florida state court proceedings which took place on June 20,  475.50
       2019 (hereafter, June 20 Transcript”)
       Binding for Defendant’s Answer Brief                                         11.75
       Postage for mailing of the Answer Brief to the Eleventh Circuit              18.11

       Total                                                                             1,134.86

  See Bill of Costs [D.E. 17 at 1-2]; Memorandum of Costs [D.E. 17-3 at 1-2].

         Here, Plaintiffs do not argue that the costs sought by Defendant are not allowable under

  Rule 39 of the Federal Rules of Appellate Procedure (hereafter, “F.R.A.P. 39”) or Eleventh Circuit

  Rule 39-1. See Fed. R. App. P. 39(e)(1)-(2) (costs on appeal related to: (1) the “preparation and

  transmission of the record”; and (2) “the reporter’s transcript, if needed to determine the appeal[,]”

                                                    5
Case 1:19-cv-22588-DPG Document 31 Entered on FLSD Docket 06/16/2020 Page 6 of 7




  are taxable in district court); 11th Cir. R. 39-1 (allowing costs “for printing or reproduction and

  binding”). Rather, Plaintiffs raise the following objections to the cost award sought by Defendant.

         Plaintiffs first argue that the Motion for Fees and Costs fails to comport with Southern

  District of Florida Local Rule 7.3(c), which requires that a bill of costs: “attach copies of any

  documentation showing the amount of costs and shall be supported by a memorandum not

  exceeding ten (10) pages.” See Response [D.E. 26 at 2]; S. D. Fla. L. R. 7.3(c). Here, Defendant

  attached the invoices for both the June 17 Transcript and the June 20 Transcript (together,

  “Transcripts”) as an exhibit to the Bill of Costs. See Ex. B. to Bill of Costs [D.E.17-2 at 1-2].

  Defendant also attached documentation regarding the costs related to the Answer Brief’s binding

  and postage as an exhibit to Defendant’s Reply. See Ex. D. to Reply [D.E. 30-4 at 1-4]. Therefore,

  the undersigned finds that Defendant complied with the Local Rule. See Kilpatrick v. Breg, Inc.,

  No. 08-CV-10052, 2010 WL 11505560, at *2 (S.D. Fla. 2010) (failure to comply with Southern

  District of Florida Local Rule 7.3(c) was not fatal because the required documentation was

  attached to the movant’s reply and there was no prejudice as a result of the late disclosure).

         Plaintiffs next argue that the cost of the Transcripts is not recoverable because: Defendant

  ordered the Transcripts before any work had been performed in connection with the Federal Court

  Appeal; and the Transcripts were first filed in connection with the State Court Appeal, and later

  filed in the Eleventh Circuit in connection with the Federal Court Appeal. See Response [D.E. 26

  at 1-2]. However, the Transcripts were needed to determine the Federal Court Appeal; hence, the

  costs incurred in connection with the Transcripts are recoverable pursuant to F.R.A.P. 39(e)(2).

         In light of the foregoing, the undersigned finds that Defendant is entitled to $1,134.86 in

  straight costs, to be doubled in accordance with the Eleventh Circuit’s instructions for a total cost

  award of $2,269.72.



                                                   6
Case 1:19-cv-22588-DPG Document 31 Entered on FLSD Docket 06/16/2020 Page 7 of 7




                                      RECOMMENDATION

          Based on the foregoing, the undersigned RESPECTFULLY RECOMMENDS that

  Defendant’s Motion for Fees and Costs be GRANTED, and that Plaintiff be awarded $8,150.00 in

  attorneys’ fees and $2,269.72 in costs for a total award of $10,419.72, for which Plaintiffs and Mr.

  Morburger shall be jointly and severally liable.

          Pursuant to Local Magistrate Judge Rule 4(b), the parties have fourteen days from the date

  of this Report and Recommendation to file written objections, if any, with the Honorable Darrin

  P. Gayles, United States District Judge. Failure to file timely objections may bar the parties from

  attacking the factual findings contained herein on appeal. See Resolution Tr. Corp. v. Hallmark

  Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993). Further, “failure to object in accordance

  with the provisions of [28 U.S.C.] § 636(b)(1) waives the right to challenge on appeal the district

  court’s order based on unobjected-to factual and legal conclusions.” See 11th Cir. R. 3-1 (I.O.P.

  - 3).

          RESPECTFULLY SUBMITTED in Chambers in Miami, Florida, on this 16th day of June,

  2020.

                                                         ____________________________________
                                                         ALICIA M. OTAZO-REYES
                                                         UNITED STATES MAGISTRATE JUDGE


  cc:     United States District Darrin P. Gayles
          Counsel of Record




                                                     7
